DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 25-27, 31, 37-59  filed  as preliminary amendment, are currently pending and have been considered below.

Claim Objections
3.	Claims 53-59 are  objected to because of the following informalities: 
Since claims 53-76 are cancelled. Therefore, the new claims 53-59 should be renumbered as follows:
Claim 53  should be changed  to  --claim 77--.
Claim 54  should be changed  to  --claim 78--.
Claim 55  should be changed  to  --claim 79--.
Claim 56  should be changed  to  --claim 80--.
Claim 57  should be changed  to  --claim 81--.
Claim 58  should be changed  to  --claim 82--.
Claim 59  should be changed  to -- claim 83--.
   Appropriate correction is required.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 25-26, 31, 37, 38, 39, 42, 43, 45, 46, 50-52 are  rejected under 35 U.S.C. 103 as being unpatentable over Hatake  et al. ( CA-3-054631) in view of  Murata et al. ( WO-2018/179778). 
As Per  Claim 25,  Hatake et al.  ( Hatake)  teaches, a vehicle control system comprising: a vehicle (1) ; ( Figs.1-2); a sensor carried by the vehicle; ( image device 30, [0028], [0047]); a processor ([300]); and a non-transitory computer-readable medium to direct the processor, the instructions the instructions  ( processor 300, [0018]) comprising: remote operator input sensing instructions to obtain a sensed input sensed by the sensor from an operator remote from a vehicle;  ( via communication system 400  excavator communicating with the remote control center 100 , Fig.1);
input recognition instructions to recognize and associate the sensed input with a vehicle action; and input response control instructions to output control signals to the vehicle to cause the vehicle to carry out the vehicle action, ( [0056-0067], [0013-0018]), Figs. 1-12); wherein the vehicle   having a front/rear attachment and wherein the vehicle action comprises adjustment of a state of the front/rear attachment by the tractor.  ( [0010], [0015-0038]), Figs. 1-10).
However, Hatake does not explicitly teach the vehicle comprises a tractor having a front/rear attachment and wherein the vehicle action comprises adjustment of a state of the front/rear attachment by the tractor.
 	In  a related field of Art, Murata et al. ( Murata) teaches, an autonomous travel system for agricultural work vehicles, wherein, Tractor 1 being remotely connected ant being remotely controlled by operation device 70, ( at least page 7, second para) and tractor 1 being controlled remotely  ( See at least page 6,  first para  to page 7 last para). Figs. 1-4, 7 ).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hatake  and Murata   before him  before the effective filing date of the claimed invention  to substitute  the excavator  of Hatake , with the Tractor of Murata and configure with the System of  Hatake in order to remote operator/operation center controlling the manipulating the state of attachment ( rear and front attachment ) of the Tractor   and controlling the front/rear attachment operations. Motivation to combine the two teachings is, to control tractor  operation  by manipulating / adjusting/ controlling different front/rear attachments  of the tractor (i.e., an added  feature to enhance  operability of the  vehicle from remote control center ).

As per Claim 26, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the sensed input comprises movement and/or positioning of an anatomy of the operator.  ( Hatake :  via Operator putting his/her hand on the lever 41 , 42, [0062-0063], Fig .5).
As per Claim 31, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches,  the system  further comprising an input device, wherein the sensed input comprises movement and/or positioning of the input device by the operator (Hatake :  via  41, 42 lever manipulation  [0062-0063], Fig .5).
As per Claim 37, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches,  wherein the input device comprises a display to present, to the remote operator, images captured by a camera carried by the vehicle.  (Hatake : Abstract, Image  device 30, Input/output unit 64, [0002], [0006],  [0027],[0013-0019],   Figs.1 , 5, 6).
As per Claim 38, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the input device comprises a first face comprising an input indicia recognizable by the processor following the input recognition instructions and a second opposite face comprising the display.  ( Hatake : Fig.5)
As per Claim 39,  Hatake as modified by  Murata   teaches the limitation of Claim 31. However, Hatake   in view of Murata teaches, wherein input device comprises a manually held and positionable input device. (Hatake :  via  41, 42 levers  [0062-0063], Fig .5).
As per Claim 42, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the vehicle comprises a tractor.  (Murata : Tractor 1 See at least page 7, second para) and at least page 6,  first para  to page 7 last para). Figs. 1-4, 7 ).
As per Claim 43, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the vehicle action is selected from a group of vehicle actions consisting of: forward velocity, backward velocity, left/right direction, braking, lights (nightlights, running lights, spotlights), signal, sounds (horn, loudspeaker), warning (flashing lights, hazard lights), implement specific actions (left sprayer on/off, right sprayer on/off), power take up, , moving a discharge spout; turning on/off a power take off; adjusting a speed of a power take off; and raising/lowering of an attachment to the vehicle.  (Hatake :[0019],[0020], [0010], [0056-0067], [0013-0018]).
As per Claim 45, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the vehicle comprises a tractor and when the vehicle action comprises adjustment of a power take off of the tractor,  (Murata:  at least page 7, second para) also  See at least page 6,  first para  to page 7 last para). Figs. 1-4, 7 ).
As per Claim 46, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein  the vehicle action comprises adjustment of a positioning of the front/rear attachment, ( Hatake : [0010], [0015-0038]), Figs. 1-10).  Murata : See at least page 7, second para), at least page 6,  first para  to page 7 last para). Figs. 1-4, 7 ).
As per Claim 50, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, a stored database corresponding different sensed inputs to different vehicle actions ( Hatake : via 61 , [0087-0090], Fig.6).
As per Claim 51, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake  in view of Murata  does not explicitly teach, a feedback system carried by the vehicle to provide different states of illumination to indicate different states of the vehicle to an operator remote from the vehicle.  
However, a feedback system carried by the vehicle to provide different states of illumination to indicate different states of the vehicle to an operator remote from the vehicle, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 52,  Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata teaches, wherein the sensor comprises a camera  (Hatake : ( image device 30, [0028], [0047]).

6.	 Claims 53-57 are  rejected under 35 U.S.C. 103 as being unpatentable over  Murata et al. ( WO-2018/179778) in view of  Hatake  et al. ( CA-3-054631).
 	 As Per Claim 53, Murata teaches, a vehicle control system comprising: a vehicle having a propulsion unit and a steering unit; ( page 4, para 4-5; page 7, whole page ) a sensor carried by the vehicle;  ( sensors 31, 32, 33, page 5 para to page 6, first para),  a processor ; and Atty. Dkt. No. 21280-US a non-transitory computer-readable medium to direct the processor, the instructions the instructions  (page second para,  also controller 15, 16, 17, 51, 52, (page 5, last para—page 8 first para), (page 10, whole page ) and to control the propulsion unit and the steering unit of the vehicle   ( via  page second para,  also controller 15, 16, 17, 51, 52, (page 5, last para—page 8 first para), (page 10, whole page ).
However, Murata does not explicitly teach, remote operator input sensing instructions to obtain a sensed input sensed by the sensor from an operator remote from a vehicle; input recognition instructions to recognize and associate the sensed input with a vehicle action; input response control instructions to track movement of the operator with the sensor and to control the vehicle to follow the operator. 
In  a related field of art, Hatake  teaches an excavator being  remotely controlled by remote operator, wherein, remote operator input sensing instructions to obtain a sensed input sensed by the sensor from an operator remote from a vehicle; via communication system 400  excavator communicating with the remote control center 100 , Fig.1); input recognition instructions to recognize and associate the sensed input with a vehicle action; input response control instructions to track movement of the operator with the sensor to control  the vehicle to follow the operator ([0056-0067], [0013-0018]), Figs. 1-12).
It would have been obvious to one of ordinary skill in the art, having the teachings of Murata and Hatake before him  before the effective filing date of the claimed invention  to incorporate the  remotely controlled operation of  excavator teachings of Hatake  with the teachings  of Murata and configure with the System of  Murata  in order to  perform remote control operation of Tractor of Murata. Motivation to combine the two teachings is, to remote operator  remotely   manipulating / adjusting/ controlling different front/rear attachments  of the tractor and controlling the operation of the Tractor  (i.e., an added  feature to enhance  operability of the  vehicle from remote control center ).
As per Claim 54,  Murata as modified by  Hatake  teaches the limitation of Claim 53. However, Murata  in view of  Hatake teaches, wherein the input response control instructions are to control the propulsion unit and the steering unit of the vehicle (Murata : page 4, last para; page 5, 1-2 para; page 7, whole page); to follow the operator at a preselected distance or an operator selected distance.  
(Murata: “In the field H1, the remote control device 70 performs wireless communication with the tractor 1 without communication connection to the communication network N1, receives the driving information of the tractor 1 together with position information and time information, and serves as work history information.” , page 3,  last para).
As per Claim 55,  Murata as modified by  Hatake  teaches the limitation of Claim 53. However, Murata  in view of  Hatake teaches, when the input response control instructions are to control the propulsion unit and the steering unit of the vehicle based upon a speed at which the operator is moving.  (Murata : page 4, last para; page 5, 1-2 para; page 7, whole page). Also see ( Murata:  “ In the field H1, the remote control device 70 performs wireless communication with the tractor 1 without communication connection to the communication network N1, receives the driving information of the tractor 1 together with position information and time information, and serves as work history information”, page 3, last para)

Claim 56 is being rejected using the same rationale as claim 53.

As per Claim 57,  Murata as modified by  Hatake  teaches the limitation of Claim 56. However, Murata  in view of  Hatake teaches, wherein the processing status comprises a confirmation of receipt of the input from the operator.  ( Hatake :  via input/output unit 64, Fig.6, [[0018], [0085], [0087]).



7.	Claims 40-41 are  rejected under 35 U.S.C. 103 as being unpatentable over Hatake  et al. ( CA-3-054631) in view of  Murata et al. ( WO-2018/179778)  in view of Atsushi et al. ( JP-2019-052890).
As per Claim  40,  Hatake as modified by  Murata   teaches the limitation of Claim 31. However, Hatake   in view of Murata does not explicitly teach, wherein input device comprises a smart phone.  
In a related field of Art, Atsushi et al. ( Atsushi) teaches, controlling a tractor by smartphone. ( page 8,  6th para).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hatake  and Murata   before him  before the effective filing date of the claimed invention  to modify the teachings of Hatake and include the teachings ( smartphone) of  Atsushi in order to remote operator transmitting instruction vai smartphone to the Excavator  to remotely operate the Excavator. Motivation to combine the two teachings is, to  obtain extra means of controlling  tractor  operation    (i.e., an added  feature to enhance  operability of the  vehicle from remote control center ).
As per Claim  41,  Hatake as modified by  Murata   teaches the limitation of Claim 31. However, Hatake   in view of Murata does not explicitly teach, wherein the operator remote from the vehicle is standing on ground proximate the vehicle.  
In a related field of Art, Atsushi et al. ( Atsushi) teaches, controlling a tractor by smartphone. ( page 8,  6th para).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hatake  and Murata   before him  before the effective filing date of the claimed invention  to modify the teachings of Hatake and include the teachings ( smartphone) of  Atsushi in order to remote operator transmitting instruction vai smartphone to the Excavator  to remotely operate the Excavator.
 Therefore,  it would have been obvious to one ordinary skill in the art to recognize that, when the remote control operator  is controlling the Excavator operation via smartphone, then he  may  be able to execute the remote operation via sitting inside the remote center  on the seat or  gets out from the center, gets near the Excavator and remotely controls the operation of Excavator by standing on ground.

8.	Claim 44 is  rejected under 35 U.S.C. 103 as being unpatentable over Hatake  et al. ( CA-3-054631) in view of  Murata et al. ( WO-2018/179778) in view of  Fan et al. 
( CN-110199666).
As per Claim 44, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata  does not explicitly teach, wherein the vehicle comprises a harvester and when the vehicle action comprises repositioning of a discharge spout of the harvester.  
In  a related field of art, Fan et al. ( Fan) teaches, remote control operation of a Harvester by a remote control operator, wherein the vehicle comprises a harvester and when the vehicle action comprises repositioning of a discharge spout of the harvester.  (abstract, Page 3 whole page), Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hatake  and Murata  and Fan  before him  before the effective filing date of the claimed invention  to substitute  the excavator  of Hatake , with the Harvester of Fan and configure with the System of  Hatake in order to remote operator/operation center controlling the  operation of Harvester  and repositioning of a discharge spout of the harvester. Motivation to combine the two teachings is, to control Harvester  operation  by  repositioning of a discharge spout of the harvester (i.e., an added  feature to enhance  operability of the  vehicle from remote control center ).

9.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hatake  et al. ( CA-3-054631) in view of  Murata et al. ( WO-2018/179778) in view of 
Struckman ( 6,377,872). 
As per Claim 49, Hatake as modified by  Murata   teaches the limitation of Claim 25. However, Hatake   in view of Murata does not explicitly teach, wherein the instructions and the processor are part of at least one neural network. 
In a related field of art , Struckman  teaches, wherein the instructions and the processor are part of at least one neural network. ( col.6, lines 32-38, Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hatake  and Murata  and Struckman  before him  before the effective filing date of the claimed invention  to modify the teachings of Hatake and include the teachings of  Struckman in order to  provide images of objects  that are on or buried   beneath the surface, of the ground  and detected by the ground penetrating  radar.

Allowable Subject Matter
10.	Claims 27, 47, 48 , 58 and  59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663